          Case 1:20-cv-02658-CJN Document 71 Filed 07/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



TIKTOK INC., et al.,

                       Plaintiffs,

        v.                                             Case No. 20-cv-02658 (CJN)

JOSEPH R. BIDEN, JR., in his official capacity
as President of the United States, et al.,

                       Defendants.




                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

        The parties, by their respective counsel, stipulate and agree pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure that this action is dismissed without

prejudice, with each party to bear its own attorneys’ fees and costs.

DATED: July 21, 2021                          Respectfully submitted,

                                               /s/ Alexander A. Berengaut           .

 BRIAN M. BOYNTON                             John E. Hall (D.C. Bar. No. 415364)
 Acting Assistant Attorney General            Beth S. Brinkmann (D.C. Bar. No. 477771)
                                              Alexander A. Berengaut (D.C. Bar. No. 989222)
 ALEXANDER K. HAAS                            Megan A. Crowley (D.C. Bar. No. 1049027)
 Branch Director                              Megan C. Keenan (D.C. Bar. No. 1672508)
                                              COVINGTON & BURLING LLP
 /s/ Daniel Schwei                            One CityCenter
 DANIEL SCHWEI                                850 Tenth Street, NW
 Special Counsel                              Washington, DC 20001
 SERENA M. ORLOFF                             Telephone: +1 (202) 662-6000
 MICHAEL DREZNER                              Facsimile: + 1 (202) 778-6000
 AMY E. POWELL                                Email: jhall@cov.com
 STUART J. ROBINSON                                   bbrinkmann@cov.com
 Trial Attorneys                                      aberengaut@cov.com
 United States Department of Justice                  mcrowley@cov.com
 Civil Division, Federal Programs Branch              mkeenan@cov.com
 Ben Franklin Station, P.O. Box No. 883
 Washington, DC 20044                         Mitchell A. Kamin (Pro Hac Vice)
Case 1:20-cv-02658-CJN Document 71 Filed 07/21/21 Page 2 of 2




                           COVINGTON & BURLING LLP
                           1999 Avenue of the Stars, Suite 3500
                           Los Angeles, California 90067-4643
                           Telephone: + 1 (424) 332-4800
                           Facsimile: + 1 (424) 332-4749
                           Email: mkamin@cov.com

                           Anders Linderot (Pro Hac Vice)
                           COVINGTON & BURLING LLP
                           The New York Times Building
                           620 Eighth Avenue
                           New York, New York 10018-1405
                           Telephone: +1 (212) 841-1000
                           Facsimile: + 1 (212) 841-1010
                           Email: alinderot@cov.com

                           Attorneys for Plaintiffs




                             2
